Exhibit 10.44

 

SUBLEASE

 

THIS SUBLEASE (this “Sublease”), dated as of the 17th day of September, 2003,
between PHARMACIA & UPJOHN COMPANY, a Delaware corporation, having an office c/o
Pharmacia Corporation, 100 Route 206 North, Peapack, New Jersey 07977 (herein
called “Sublessor”), and DENDRITE INTERNATIONAL, a New Jersey corporation,
having an office at 1200 Mt. Kemble Avenue, Morristown, New Jersey 07960 (herein
called “Subtenant”).

 

W I T N E S S E T H

 

WHEREAS, Pharmacia Corporation, a Delaware corporation (“Pharmacia”), as tenant,
and Somerset Financial Center, L.L.C., as landlord (“Somerset”), entered into
that certain Agreement of Lease dated as of May 4, 2000 (the “Lease”), as such
lease is amended by that certain First Amendment to Agreement of Lease dated as
of August 14, 2000 (the “Amendment”) between Somerset and Pharmacia (the Lease
and the Amendment collectively, hereinafter the “Main Lease”), which Main Lease
demises the buildings commonly known as 1425 Route 206 (“Building 1”) and 1405
Route 206 (“Building 2”; together with Building 1, each, a “Building” and
together, the “Buildings”) and located in the planned commercial office
development known as Somerset Financial Center (the “Office Park”) and situated
in the Township of Bedminster, County of Somerset, State of New Jersey; and

 

WHEREAS, pursuant to a certain Assignment and Assumption of Lease dated
February 27, 2001, Pharmacia assigned its entire interest in the Main Lease to
PCM Leasing Liability Company (“PCM”), a Delaware limited liability company and
an Affiliate (as such term is defined in the Main Lease) of Pharmacia, and PCM
subsequently sublet the entire Demised Premises (as such term is defined in the
Main Lease) to Sublessor (as an Affiliate of both PCM and Pharmacia) pursuant to
that certain Sublease dated February 27, 2001; and

 

WHEREAS, Somerset sold the Office Park and assigned the Main Lease to Simon
Halegoua, Isaak Ino Halegoua, Jacob Halegoua, The Germain Halegoua Retained

 

1

--------------------------------------------------------------------------------


 

Annuity Trust u/a dated June 16, 1995 f/b/o Rachel Ettie Halegoua, The Germain
Halegoua Retained Annuity Trust u/a dated June 16, 1995 f/b/o Jason Erik
Halegoua and The Germain Halegoua Retained Annuity Trust u/a dated June 16, 1995
f/b/o Jamie Adam Halegoua, collectively d/b/a Jaygrace Co., which subsequently
sold the Office Park and assigned the Main Lease to Jaygrace Co., L.L.C., with
an address at 1 Crescent Road, Port Jefferson, New York 11777 (“Overlandlord”);
and

 

WHEREAS, Sublessor has opted to exercise its option under Paragraph 27 of the
Main Lease to sublease the premises described herein pursuant to this Sublease.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto, intending to be legally bound, hereby agree as follows:

 

1.             BASIC SUBLEASE PROVISIONS AND DEFINITIONS.  In addition to other
terms defined elsewhere in this Sublease, the following terms whenever used in
this Sublease shall only have the meanings set forth in this paragraph, unless
such meanings are expressly modified, limited or expanded elsewhere herein:

 

(a)           Subleased Premises:  The Subleased Premises shall consist of: (i)
during the First Phase Period (as hereinafter defined), thirty-eight thousand
eight hundred and thirty-three (38,833) square feet in Building 1 (which
constitutes the entire second (2nd) floor), plus a local area network room (“LAN
Room”)) consisting of two thousand two hundred seventy-seven (2,277) square
feet, plus an undivided share of the existing cafeteria (consisting of seven
thousand seven hundred thirty-eight (7,738) square feet, of which Subtenant
shall be deemed for purposes of this Sublease to be renting one thousand three
hundred fifty-five (1,355) square feet) located in Building 1 to be used in
common with Sublessor during the First Phase Period, for a

 

2

--------------------------------------------------------------------------------


 

cumulative total of forty-two thousand four hundred sixty-five (42,465) square
feet in Building 1, all as depicted on Exhibit A-1 attached hereto and made a
part hereof (the “First Phase Space”), all of which is part of the space leased
under the Main Lease to Sublessor; (ii) during the Second Phase Period (as
hereinafter defined), all of the remaining space leased to Sublessor under the
Main Lease in both Buildings, for a combined total of two hundred thirty-three
thousand (233,000) square feet, which represents the entire space leased to
Sublessor under the Main Lease and which Sublessor represents is the basis that
Sublessor is paying rent under the Main Lease, all as depicted on Exhibit A-2
attached hereto and made a part hereof.  During the First Phase Period,
Subtenant shall have the right to use the lobby of Building 1 in common with
Sublessor, provided such use shall be in accordance with the terms and
provisions of the Main Lease and this Sublease.  During the First Phase Period,
Subtenant shall have the right to use the loading dock area of Building 1 in
common with Sublessor, provided such use is during Business Hours and does not
interfere or adversely affect in a material way Sublessor’s use thereof, and
provided further that such use shall be in accordance with the terms and
provisions of the Main Lease and this Sublease.  During the First Phase Period,
any use of the loading dock area of Building 1 after Business Hours by Subtenant
shall be approved in advance by Sublessor and Sublessor may, at its option, have
a security representative present, the reasonable cost of which shall be borne
solely by Subtenant.

 

(b)           Term:  The Term of this Sublease shall consist of the First Phase
Period (as hereinafter defined) and the Second Phase Period (as hereinafter
defined).  The “First Phase Period” shall mean the period commencing on the date
(the “Commencement Date”) which is the later of: (i) thirty (30) days following
the execution of this Sublease by Sublessor and Subtenant, or (ii) the date the
consent of Overlandlord to this Sublease is received (subject to the provisions

 

3

--------------------------------------------------------------------------------


 

of Paragraph 32 of this Sublease), and ending on the First Phase Period
Expiration Date.  The “Second Phase Period” shall mean the period commencing on
May 1, 2004 (the “Second Phase Period Commencement Date”) and ending on the
Second Phase Period Expiration Date.

 

(c)           Expiration Date:

 

(i)            First Phase Period Expiration Date.  The First Phase Period
Expiration Date shall mean the period ending at 11:59:59 p.m. on April 30, 2004.

 

(ii)           Second Phase Period Expiration Date.  The Second Phase Period
Expiration Date shall mean the period ending at 11:59:59 p.m. on October 30,
2015.

 

All references to the term “Expiration Date” in the Main Lease shall be deemed
to refer to the Second Phase Period Expiration Date.

 

(d)           Renewal Terms:  None.

 

(e)           Fixed Rent:  The Fixed Rent is payable by Subtenant in the
following Monthly Fixed Rent installments (each such installment being
one-twelfth (1/12th) of Fixed Rent payable) during the Term of this Sublease,
beginning on the date which is four (4) months after the Commencement Date (the
“Rent Commencement Date”):

 

Period

 

Annual Fixed
Rent

 

Monthly
Fixed Rent

 

Per Square
Foot

 

Square
Footage

 

Rent Commencement Date – 7/31/2004

 

$

870,532.50

 

$

72,544.38

 

$

20.50

 

42,465 s.f.

 

8/1/2004 – 10/31/2005

 

$

4,776,500.00

 

$

398,041.67

 

$

20.50

 

233,000 s.f.

 

11/1/2005 – 10/31/2011

 

$

4,893,000.00

 

$

407,750.00

 

$

21.00

 

233,000 s.f.

 

11/1/2011 – 10/31/2015

 

$

5,009,500.00

 

$

417,458.33

 

$

21.50

 

233,000 s.f.

 

 

4

--------------------------------------------------------------------------------


 

Except as may otherwise be provided in Paragraph 14 of this Sublease, in no
event shall the Rent Commencement Date be later than February 15, 2004.

 

(f)            Late Charge:  If payment of any Fixed Rent or Additional Rent
shall not have been paid by the fifth (5th) day after the date on which such
amount was due and payable then, in addition to, and without waiving or
releasing, any other remedies of Sublessor, a late charge of three percent (3%)
per annum over the prime rate as announced by Citibank, N.A., or the then
maximum lawful interest rate, whichever shall be less, from the date on which
such amount was due, on the amount overdue shall be payable on demand by
Subtenant to Sublessor as damages for Subtenant’s failure to make prompt
payment.  The late charges for any month shall be payable on the first day of
the following month, and in default of payment of any late charges, Sublessor
shall have (in addition to all other remedies) the same rights as provided in
this Sublease (including the provisions incorporated by reference) for
nonpayment of Fixed Rent.  Nothing in this paragraph contained and no acceptance
of late charges by Sublessor shall be deemed to extend or change the time for
payment of Fixed Rent or Additional Rent.

 

(g)           Subtenant’s Proportionate Share of the Office Park:  During the
First Phase Period, Subtenant’s Proportionate Share of the Office Park shall be
18.2%.  During the Second Phase Period, Subtenant’s Proportionate Share of the
Office Park shall be 100%.

 

(h)           Letter of Credit Amount:  Two Million Four Hundred Thousand
Dollars ($2,400,000) at the Commencement Date, which shall be increased to Four
Million Eight Hundred Thousand Dollars ($4,800,000) at the Second Phase Period
Commencement Date, all in accordance with and subject to Paragraph 25 of this
Sublease.

 

5

--------------------------------------------------------------------------------


 

(i)            Subtenant’s S.I.C. Code (as per most recent S.I.C. Manual as
published by the United States Office of Management Budget):  7372

 

(j)            Designated Brokers:  Binswanger and Williams Real Estate of New
Jersey LLC.

 

(k)           Number of Subtenant Allocated Parking Spaces:  During the First
Phase Period, Subtenant shall be allocated and shall have the exclusive right to
park its vehicles in all of the existing and future outdoor, above-ground
visitor parking spaces (the “Visitor Spaces”) allocated to the Buildings in
direct proportion to Subtenant’s Proportionate Share of the Office Park, as more
particularly depicted on Exhibit B attached hereto and made a part hereof;
provided, however, Subtenant shall not be permitted to use any of the 108
underground executive spaces (the “Garage Spaces”) at the Office Park until the
beginning of the Second Phase Period.  During the Second Phase Period, Subtenant
shall have the exclusive right to 100% of the Visitor Spaces and 100% of the
Garage Spaces allocated to each Building.  Construction of any future parking
spaces shall be at Subtenant’s sole cost and expense and shall be constructed in
accordance with the terms of this Sublease and the Main Lease.  Notwithstanding
anything herein to the contrary, any such spaces allocated to Subtenant shall
not be marked as reserved for Subtenant, nor shall Sublessor be responsible for
policing the usage of such spaces.  At the written request of Subtenant,
Sublessor agrees to reasonably cooperate and assist Subtenant, at no additional
cost, expense or significant time commitment to Sublessor, in securing the
consent of Overlandlord and/or the municipal authorities, to the extent
required, for the expansion of the Visitor Spaces for the Office Park, as may be
provided under the approved site plan for the Office Park.  Sublessor makes no
representation as to whether any such expansion of the Visitor

 

6

--------------------------------------------------------------------------------


 

Spaces shall be permitted under any approved site plan for the Office Park and
Subtenant acknowledges and agrees that its obligations under this Sublease shall
be in no way conditioned upon whether Subtenant receives or is denied approval
to construct the additional Visitor Spaces.

 

(l)            Base Year:  For purposes of this Sublease, the Base Year shall be
2004.

 

(m)          Common Areas.  For purposes of this Sublease, the definition of
“Common Areas” as set forth in Paragraph 1(d) of the Main Lease shall be deemed
deleted for the purpose of incorporation by reference in this Sublease and is
hereby replaced and restated in its entirety as follows:

 

“The ‘Common Areas’ shall consist of those parts of the Land and the Office Park
designated by Landlord for the common use of Landlord, all tenants of both
Buildings and any other persons entitled to use the same, such Common Areas to
include, among other things, utility lines; pump stations; drainage basins;
oil/water separators; drainage swales; pipes and outfalls; detention or
retention ponds; and other facilities on or serving the Land; non-exclusive
parking facilities (including non-exclusive garage and surface parking areas);
walkways; access drives; exterior Building signage; exterior landscaped areas on
the Land; and other facilities or Improvements (as hereinafter defined) owned,
operated or maintained, in whole or in part, by Landlord for use by all tenants
of both Buildings.”

 

(n)           Improvements.  The definition of “Improvements” as set forth in
Paragraph 1(e) of the Main Lease shall be deemed deleted for the purpose of
incorporation by reference in this Sublease and is hereby replaced and restated
in its entirety as follows:

 

“For purposes of this Lease, the term ‘Improvements’ shall mean and include all,
whether existing now or in the future, buildings on the Land, including both
Buildings, and/or appurtenant structures or improvements of any kind on the
Land, whether above, on, or below the Land surface, including, without
limitation, outbuildings, loading areas, canopies, walls, waterlines, sewer,

 

7

--------------------------------------------------------------------------------


 

electrical and gas distribution facilities, parking facilities (including garage
and surface parking areas), walkways, curbs, roads, rights-of-way, access drive,
fences, hedges, exterior plantings, poles and signs.”

 

(o)           Building Real Estate Taxes:  For purposes of this Sublease, the
definition of “Building Real Estate Taxes” as set forth in Paragraph 3(a) of the
Main Lease shall be deemed deleted for the purpose of incorporation by reference
in this Sublease and is hereby replaced and restated in its entirety as follows:

 

“‘Building Real Estate Taxes’ shall mean all real property taxes and assessments
now or hereafter imposed upon both Buildings, the Demised Premises and other
real property or improvements located upon, included with, or assessed as part
of both Buildings or the Demised Premises as well as any payments imposed upon
both Buildings, the Demised Premises and other real property or improvements
located upon, included with, or assessed as part of both Buildings or the
Demised Premises in-lieu of any such real property taxes and assessments.  If,
due to a change in the method of taxation or assessment, any franchise, income,
profit or other tax, however designated, shall be substituted by the applicable
taxing authority, in whole or in part, for the Building Real Estate Taxes now or
hereafter imposed, such franchise, income, profit or other tax shall be deemed
to be included in the term “Building Real Estate Taxes.”  Building Real Estate
Taxes shall not include any inheritance, estate, succession, transfer, gift,
franchise, net income, capital stock tax, corporate, capital levy, stamp, or
transfer tax (except to the extent that, as provided for above, such tax is
substituted for and in lieu of Building Real Estate Taxes now or hereafter
imposed) and shall not include Office Park Real Estate Taxes.”

 

(p)           Real Estate Taxes.  For purposes of this Sublease, the definition
of “Real Estate Taxes” as set forth in Paragraph 3(a) of the Main Lease shall be
deemed deleted for the purpose of incorporation by reference in this Sublease
and is hereby replaced and restated in its entirety as follows:

 

8

--------------------------------------------------------------------------------


 

“‘Real Estate Taxes’ shall mean all Building Real Estate Taxes and Office Park
Real Estate Taxes.”

 

(q)           Building Operating Expenses:  For purposes of this Sublease, the
definition of “Building Operating Expenses” as set forth in Paragraph 3(a) of
the Main Lease shall be deemed deleted for the purpose of incorporation by
reference in this Sublease and is hereby replaced and restated in its entirety
as follows:

 

“‘Building Operating Expenses’ shall mean the total of all the costs and
expenses paid or incurred by Landlord (and/or others to the extent that costs
paid or incurred by others are chargeable to Landlord) with respect to and to
the extent reasonably allocable to the management, operation, maintenance and
repair of both Buildings and/or the Demised Premises and the required services
provided tenants therein, excepting electrical energy and other utility expenses
paid directly by Tenant to the applicable utility supplying said service
pursuant to Paragraph 15 of this Lease, including, but not limited to: all
utilities, including without limitation, water, electricity, gas, lighting,
sewer and waste disposal; air conditioning, ventilation and heating; maintenance
of elevators; operation, maintenance, repair or replacement of utility lines,
pump stations, drainage basins, drainage swales, pipes and outfalls, oil water
separators, and other facilities located in or serving both Buildings and/or the
Demised Premises; maintenance and painting of non-tenanted areas (if any); fire,
all-risk, boiler and machinery, sprinkler, apparatus, public liability, property
damage, rent, and plate glass insurance, to the extent maintained; supplies;
wages, salaries, disability benefits, pensions, hospitalization, retirement
plans, group insurance, worker’s compensation insurance, payroll, social
security, unemployment, and other similar taxes with respect to employees of
Landlord and its managing agents (if any); uniforms and workers’ clothes for
such employees and the cleaning thereof and other similar employees benefits and
expenses imposed on Landlord and/or its managing agents (if any) pursuant to law
or to any collective bargaining agreement with respect to Landlord’s and/or its
managing agent’s employees (up to and including the Building manager for both
Buildings) to the extent and in such proportion that the services of such
employees are dedicated to the operation of both Buildings and/or the Demised
Premises; the cost for a bookkeeper and for an accountant and any other
professional and consulting fees, including legal and auditing fees to the
extent and in such

 

9

--------------------------------------------------------------------------------


 

proportion that the services of such professional and consultants are dedicated
to the operation of both Buildings and/or the Demises Premises; the expenses,
including payments to attorneys and appraisers, incurred by Landlord in
connection with any application or proceeding wherein Landlord obtains or seeks
to obtain reduction or refund of the Building Real Estate Taxes payable or paid;
management fees of both Buildings and/or the Demises Premises; and any other
expenses of any kind whatsoever reasonably incurred in managing, operating,
maintaining, or repairing both Buildings and/or the Demises Premises. 
Notwithstanding anything to the contrary provided in the foregoing definition,
Building Operating Expenses shall not include any Office Park Operating
Expenses.”

 

2.             DEMISE AND ASSUMPTION.  Sublessor hereby leases to Subtenant, and
Subtenant hereby hires from Sublessor, the Subleased Premises together with the
non-exclusive right to use any pedestrian easements and/or vehicular easements
which may exist from time to time for the benefit of owners and occupants of the
Building then currently occupied by Subtenant over any portion of the Land (as
hereinafter defined) or any adjacent parcels in the Office Park, together with
all other Common Areas (but subject to Subtenant’s right to park as provided in
Paragraph 1(k) of this Sublease), for the Term commencing on the Commencement
Date and ending on the Second Phase Period Expiration Date, or such earlier date
upon which the Term may expire or be terminated pursuant to the provisions of
this Sublease or the Main Lease or pursuant to law, upon the terms and
conditions set forth in this Sublease.  The parcel of land on which each
Building is located (the “Land”) and the Office Park are more particularly shown
on the site plan attached hereto as Exhibit A.  This Sublease and the tenancy
hereby created shall cease and terminate at the Second Phase Period Expiration
Date without the necessity of any notice from either Sublessor or Subtenant to
terminate the same, and Subtenant hereby waives notice to vacate the Subleased
Premises and Subtenant agrees that Subtenant shall have no interest in the
Subleased Premises upon the expiration of this Sublease.  Subtenant

 

10

--------------------------------------------------------------------------------


 

hereby assumes all of the obligations of Sublessor as tenant under the Main
Lease (to the extent applicable to the space hereby sublet for the Term of this
Sublease).  Subtenant shall be afforded reasonable access to the Subleased
Premises during Business Hours prior to the commencement of the First Phase
Period and/or the Second Phase Period, upon at least 48 hours advance written
notice to Sublessor, for the sole purpose of taking measurements therein to
prepare for the commencement of the performance of approved Alterations (as
hereinafter defined) therein; provided, however, that Subtenant shall not have
the right during such access to make any modifications, improvements or
alterations or take any invasive measures whatsoever and Sublessor shall have
the right to have a representative present during all such times.

 

3.             SUBORDINATE TO MAIN LEASE.  This Sublease is and shall be subject
and subordinate to the Main Lease and to the matters to which the Main Lease is
or shall be subject and subordinate.  Sublessor represents that a full and
complete copy of the Main Lease, as amended, has been delivered to Subtenant,
with certain provisions regarding certain terms of the deal between Sublessor
and Overlandlord having been redacted, and Subtenant acknowledges receipt of the
same. To Sublessor’s knowledge, the Main Lease is, as of the date hereof, in
full force and effect. To Sublessor’s knowledge, no event of default has
occurred under the Main Lease which remains uncured beyond the expiration of all
applicable notice and cure periods, and, to Sublessor’s knowledge, no event has
occurred and is continuing which would constitute an event of default under the
Main Lease but for the requirement of the giving of notice and/or the expiration
of the period of time to cure.

 

4.             INCORPORATION BY REFERENCE.  The terms, covenants and conditions
of the Main Lease are incorporated herein by reference so that, except to the
extent that they are

 

11

--------------------------------------------------------------------------------


 

inapplicable or modified by the provisions of this Sublease for the purpose of
incorporation by reference, each and every term, covenant and condition of the
Main Lease binding or inuring to the benefit of the landlord thereunder shall,
in respect of this Sublease, bind or inure to the benefit of Sublessor, and each
and every term, covenant and condition of the Main Lease binding or inuring to
the benefit of the tenant thereunder shall, in respect of this Sublease, bind or
inure to the benefit of Subtenant, with the same force and effect as if such
terms, covenants and conditions were completely set forth in this Sublease, and
as if the words “Landlord” and “Tenant,” or words of similar import, wherever
the same appear in the Main Lease, were construed to mean, respectively,
“Sublessor” and “Subtenant” in this Sublease, and as if the words “Demised
Premises,” or words of similar import, wherever the same appear in the Main
Lease, were construed to mean “Subleased Premises” in this Sublease, and as if
the word “Lease,” or words of similar import, wherever the same appear in the
Main Lease, were construed to mean this “Sublease.”  Subtenant shall pay upon
demand for any special services or requirements of Subtenant, including, without
limitation, overtime air conditioning, extra cleaning, extra elevator use, and
extra water use.  The time limits contained in the Main Lease for the giving of
notices, making of demands or performing of any act, condition or covenant on
the part of the tenant thereunder, or for the exercise by the tenant thereunder
of any right, remedy or option, are changed for the purposes of incorporation
herein by reference by shortening the same in each instance by one-half the
number of days, or by seven  (7) days, whichever is less, so that in each
instance Subtenant shall have seven (7) days less or one-half the amount of time
to observe or perform hereunder than Sublessor has as the tenant under the Main
Lease.  Paragraphs I, II, III, IV, VI, VII, VIII, IX, X, XI, XII and XIII of the
Preamble of the Main Lease shall be deemed deleted for the purpose of
incorporation by reference in this Sublease and are

 

12

--------------------------------------------------------------------------------


 

hereby replaced by Paragraphs 1(a) through 1(k) of this Sublease.  Paragraph
1(a) of the Main Lease shall be deemed deleted for the purpose of incorporation
by reference in this Sublease and is hereby replaced by Paragraph 2 hereof. 
Paragraphs 2(a) and 2(b) of the Main Lease shall be deemed deleted for the
purpose of incorporation by reference in this Sublease and are hereby replaced
by Paragraph 13 hereof.  Paragraph 1(b), Paragraph 1(c)(ii) in its entirety
after the first sentence, and Paragraphs 2(c), 3(c), 3(d), 3(e) (after the
second reference to the word “Tenant” and continuing to the end of the
provision), 3(f), 3(g), 4(a), 4(b), 5(c), 5(f), 9, 15(a) (after the Second Phase
Period Commencement Date), 15(c), 15(d), 15(e) (prior to the commencement of the
Second Phase Period), 16(b), 18, 20, 22, 23, 27, and 32 and of the Lease,
Paragraphs 3(b), 3(c), 3(d), 3(e), 3(f), 3(g), 3(i), 3(j) and 3(l) of the
Amendment, and Exhibit A, Exhibit A-1, Exhibit B, Exhibit C (including
Schedule 1 and Schedule 2) and Exhibit E of the Main Lease shall be deemed
deleted for the purpose of incorporation by reference in this Sublease.  Any
non-liability, indemnity or hold harmless provision in the Main Lease for the
benefit of the landlord under the Main Lease, that is incorporated herein by
reference, shall be deemed to inure to the benefit of Sublessor, Overlandlord,
and any other person intended to be benefited by said provision, for the purpose
of incorporation by reference in this Sublease.  Any right of Overlandlord of
access or inspection and any right of Overlandlord to do work in the premises
demised under the Main Lease or in the Building(s) and any right of Overlandlord
in respect of rules and regulations shall be deemed to inure to the benefit of
Sublessor, Overlandlord, and any other person intended to be benefited by said
provision, for the purpose of incorporation by reference in this Sublease.  If
any of the express provisions of this Sublease shall conflict with any of the
provisions incorporated by reference, such conflict shall be resolved in every
instance in favor of the express provisions of this Sublease.  If Sublessor
receives, in connection with

 

13

--------------------------------------------------------------------------------


 

Operating Expenses and Real Estate Taxes, any written notice, demand, statement
or invoice from Overlandlord or any third party vendor, Sublessor shall promptly
give a copy thereof to Subtenant, and Subtenant shall not have the right to
audit any such notices, demands, statements or invoices, nor shall Subtenant
have the right to audit Sublessor’s Statement (as hereinafter defined).

 

5.             OPERATING EXPENSES AND REAL ESTATE TAXES.

 

(a)           From and after January 1, 2005 and continuing until the Second
Phase Period Expiration Date, Subtenant shall pay to Sublessor as Additional
Rent, in advance, without demand and without any setoff or deduction, the amount
(“Expense Adjustment Amount”) by which the total of the Real Estate Taxes in a
Lease Year (as such term is defined in Paragraph 3(a) of the Main Lease) and
Operating Expenses (as such term is defined in Paragraph 3(a) of the Main Lease)
in a Lease Year exceeds the total of Real Estate Taxes and Operating Expenses
for the Base Year, respectively.  The Expense Adjustment Amount with respect to
each Lease Year shall be paid in equal monthly installments, in advance, on the
first day of each month during such Lease Year in an amount estimated from time
to time by Sublessor and communicated by written notice to Subtenant, together
with the basis for such estimation.  In the event that said estimate is
delivered to Subtenant after the first day of January of the applicable Lease
Year, said amount, so estimated, shall be payable as Additional Rent, in equal
monthly installments, in advance, on the first day of each month over the
balance of such Lease Year, with the number of installments being equal to the
number of full calendar months remaining in such Lease Year.  Subtenant shall
continue to pay such estimated amount of Expense Adjustment Amount for each
subsequent Lease Year thereafter on or before the first (1st) day of each month
in advance

 

14

--------------------------------------------------------------------------------


 

without demand and without any setoff or deduction, but the aforesaid estimated
amount of the Expense Adjustment Amount may be adjusted and revised by Sublessor
after the end of each calendar year during the Term on the basis of the
projected Operating Expenses and Real Estate Taxes for the subject lease year,
which projection shall be given to Subtenant.  Notwithstanding anything herein
to the contrary, in event that the total of the Real Estate Taxes in a Lease
Year and Operating Expenses in a Lease Year are equal to or less than the total
of Real Estate Taxes and Operating Expenses for the Base Year, the Expense
Adjustment Amount for such Lease Year shall be zero and Subtenant shall not be
entitled to any credit or refund whatsoever for such Lease Year on account of
Operating Expenses and Real Estate Taxes, except as provided in subparagraph (b)
below.

 

(b)           As promptly as practicable following the close of each Lease Year,
but in any event within one hundred twenty (120) days after such close (provided
that Sublessor receives from Overlandlord a statement as described in the first
sentence of Section 3(c)(iv) of the Main Lease within ninety (90) days following
the end of each Lease Year, as provided in Section 3(c)(iv) of the Main Lease).
Sublessor shall prepare and deliver to Subtenant a statement (“Sublessor’s
Statement”) specifying Operating Expenses and Real Estate Taxes for the
applicable Lease Year.  Sublessor shall compute the Expense Adjustment Amount
for the applicable Lease Year based on Operating Expenses and Real Estate Taxes
specified in Sublessor’s Statement and Sublessor shall deliver to Subtenant a
statement of such amount based upon said Sublessor’s Statement.  Subtenant shall
pay any deficiency to Sublessor as shown by such statement within ten (10) days
after receipt of such statement.  If the total of the estimated monthly
installments paid by Subtenant during any Lease Year exceeds the actual Expense
Adjustment Amount due from Subtenant for such Lease Year, Sublessor shall,
provided

 

15

--------------------------------------------------------------------------------


 

Subtenant is not in default hereunder, at Sublessor’s option, either (i) refund
such excess or (ii) credit such excess against the most current monthly
installment or installments due Sublessor for its estimate of the Expense
Adjustment Amount for the next following Lease Year.  A pro rata adjustment
shall be made for a fractional Lease Year occurring during the term of this
Sublease based upon the number of days of the term of this Sublease during said
Lease Year as compared to three hundred sixty-five (365) days and all additional
sums payable by Subtenant or credits due Subtenant as a result of the provisions
of this paragraph shall be adjusted accordingly.

 

(c)           From time to time during any applicable Lease Year, Sublessor may
reestimate, together with the basis for same, the amount of the Expense
Adjustment Amount, and in such event Sublessor shall notify Subtenant, in
writing, of such reestimate in the manner above set forth and fix monthly
installments for the then remaining balance of such Lease Year in an amount
sufficient to pay the reestimated amount over the balance of such Lease Year
after giving credit for payments made by Subtenant on the previous estimate.

 

(d)           If, due to a future change in the method of taxation or in the
taxing authority, any tax or excise on rents, gross receipts tax, or other tax,
however described, is levied or assessed by the United States of America or the
state in which the Office Park is located or any political subdivision thereof,
against Sublessor in respect to the Fixed Rent, Additional Rent, or other
charges reserved under this Sublease or as a result of Sublessor’s receipt of
such rents or other charges accruing under this Sublease; the same shall be paid
by Subtenant as Additional Rent hereunder; provided, however, Subtenant shall
have no obligation to pay net income taxes of Sublessor.

 

16

--------------------------------------------------------------------------------


 

(e)           Notwithstanding anything herein to the contrary, with respect to
those certain non-infrastructure related operation and maintenance services set
forth on Exhibit C attached hereto and made a part hereof, Sublessor agrees to
reasonably cooperate with efforts to review operations and current service
providers and other vendors to identity cost-saving opportunities by identifying
such other service providers and vendors that may provide substantially similar
services to those set forth on Exhibit C at a lower cost, provided that the
replacement of the current vendor shall not adversely affect Sublessor’s
maintenance and repair obligations under the Main Lease.  Notwithstanding the
foregoing, all contracts for operation, maintenance and repair for the Buildings
and the Office Park shall be entered into by Sublessor, at Sublessor’s
reasonable discretion, subject to the preceding sentence, and to Paragraph 36
below.

 

(f)            In the event that the assessed value of the Office Park increases
by an amount exceeding ten percent (10%) (the “Tax Threshold”) in a tax year,
and provided that such increase in the assessed value of the Office Park was not
caused by or the result of Subtenant’s actions at the Office Park, and further
provided that Subtenant is not then in default under this Sublease, Subtenant,
no more frequently than once every three (3) years, shall have the right to
submit a written request to Sublessor, which request shall be considered by
Sublessor, with respect to the contest or appeal of the increase in the assessed
value of the Office Park over the Tax Threshold.  Sublessor, in Sublessor’s sole
and absolute discretion, may elect to (i) file a tax appeal at any time, in
accordance with the requirements set forth in the Main Lease, or (ii) not file a
tax appeal in which event any increase in excess of the Tax Threshold shall be
borne by Sublessor, at Sublessor’s sole cost and expense.  Notwithstanding the
foregoing, in the event that Sublessor files a tax appeal, whether or not such
tax appeal was requested by Subtenant,

 

17

--------------------------------------------------------------------------------


 

Subtenant shall remain liable for payment of the entire Expense Adjustment
Amount (which shall include any and all taxes based on the then assessed value
of the Office Park) regardless of the outcome of Sublessor’s tax appeal,
including any additional increases in the assessed value of the Office Park.  If
a contest or appeal made by Sublessor shall result in a decrease in the assessed
value of the Office Park, all credits or refunds over the Tax Threshold shall
belong to and be remitted to Subtenant, and the remainder of any credits or
refunds shall belong to and be remitted to Sublessor.  Notwithstanding anything
herein to the contrary, the foregoing shall in no way limit or modify
Sublessor’s rights to file a tax appeal as provided in the Main Lease; provided,
however, that any appraisers, attorneys and other representatives selected by 
Sublessor for any tax appeal shall be subject to the reasonable approval of
Subtenant.

 

6.             AMENITIES.  Sublessor shall have sole and exclusive use of all
existing amenities, including the fitness center, existing local area network
room in Building 1 (the “Sublessor LAN Room”), existing security room in
Building 1 (the “Sublessor Security Room”), company store, medical suite,
training room, mailroom and data center until the space occupied by these areas
is delivered to Subtenant.  By way of example and not limitation, until the
Second Phase Period Commencement Date, Sublessor shall have the sole and
exclusive use of (i) the Sublessor LAN Room, and (ii) the Sublessor Security
Room.  During the First Phase Period, Sublessor and Subtenant shall share the
cafeteria in Building 1 in common and Subtenant shall have access to the
Sublessor LAN Room solely for the purpose of running and maintaining wires,
provided that such access does not unreasonably interfere with Sublessor’s
operations therein, and provided further that Sublessor shall have the right to
have a representative present.

 

18

--------------------------------------------------------------------------------


 

7.             SECURITY/GUARD SERVICES.  Beginning on the Commencement Date and
continuing through the First Phase Period Expiration Date, the cost incurred by
Sublessor to operate the existing Building security system and guard service
shall be distributed proportionately to Subtenant based on Subtenant’s
Proportionate Share of the Office Park.  Beginning on the Second Phase Period
Commencement Date, or such earlier time that Sublessor vacates the Office Park,
Subtenant, at its sole cost and expense, shall be responsible for the operation
of any security system and/or guard service.  Notwithstanding the foregoing,
Subtenant, at Subtenant’s sole cost and expense, shall provide its own guard
service and/or security system on the second (2nd) floor of Building 1 until the
First Phase Period Expiration Date.  Employees of Subtenant will have to show an
identification pass to Sublessor’s security forces until the First Phase Period
Expiration Date.  The parties acknowledge that safety and security devices,
services and programs provided by Sublessor, if any, while intended to deter
crime and ensure safety, may not in given instances prevent theft or other
criminal acts, or ensure safety of persons or property.  The risk that any
safety or security device, service or program may not be effective, or may
malfunction, or be circumvented by a criminal, is assumed by Subtenant with
respect to Subtenant’s property and interests, and Subtenant shall obtain
insurance coverage against such losses resulting from criminal acts, as may be
further described in the Main Lease.  During the First Phase Period, Subtenant
agrees to cooperate in any reasonable safety or security program developed by
Sublessor, required under the Main Lease or required by law and during the
Second Phase Period, Subtenant agrees to cooperate in any reasonable safety or
security program required under the Main Lease or required by law.

 

8.             PERFORMANCE BY SUBLESSOR.  Any obligation of Sublessor which is
contained in this Sublease by the incorporation by reference of the provisions
of the Main Lease

 

19

--------------------------------------------------------------------------------


 

may be observed or performed by Sublessor using commercially reasonable efforts
to cause Overlandlord to observe and/or perform the same, and Sublessor shall
have a reasonable time to enforce its rights to cause such observance or
performance.  Sublessor shall not be required to furnish, supply or install
anything under any article of the Main Lease.  Subtenant shall not in any event
have any rights in respect of the Subleased Premises greater than Sublessor’s
rights under the Main Lease, and, notwithstanding any provision to the contrary,
as to obligations that pertain to the Subleased Premises and are contained in
this Sublease by the incorporation by reference of the provisions of the Main
Lease, Sublessor shall not be required to make any payment or perform any
obligation or provide any services.  Sublessor shall not be responsible for any
failure or interruption, for any reason whatsoever, other than as a direct
result of Sublessor’s exclusive gross negligence, of the services or facilities
that may be appurtenant to or supplied at the Building(s) under the Main Lease
or otherwise, including, without limitation, heat, air conditioning, water,
electricity, elevator service and cleaning service, if any; and no failure to
furnish, or interruption of, any such services or facilities shall give rise to
any (a) abatement, diminution or reduction of Subtenant’s obligations under this
Sublease, (b) constructive eviction, whether in whole or in part, or (c)
liability on the part of Sublessor, unless directly and exclusively caused by
the gross negligence of Sublessor.  Notwithstanding the foregoing, (i) upon the
occurrence of an event that would give Sublessor the right to withhold or offset
against Fixed Rent (as such term is defined in the Main Lease) as provided in
Paragraph 17(b) of the Main Lease, Sublessor agrees to exercise such offset
right following the written request of Subtenant, in which event Subtenant shall
also be entitled to a proportionate reduction in the amount of Fixed Rent due to
Sublessor under this Sublease, and (ii) upon the occurrence of an event that
would entitle Sublessor to an abatement in Fixed Rent and Additional Rent (as
such

 

20

--------------------------------------------------------------------------------


 

terms are defined in the Main Lease) as provided in Paragraph 15(b) of the Main
Lease, Sublessor agrees that Subtenant shall also be entitled to a proportionate
abatement in the amount of Fixed Rent and Additional Rent due to Sublessor under
this Sublease.

 

9.             NO BREACH OF MAIN LEASE.  Neither Sublessor nor Subtenant shall
do or permit to be done any act or thing which may constitute a breach or
violation of any term, covenant or condition of the Main Lease by the tenant
thereunder, whether or not such act or thing is permitted under the provisions
of this Sublease.

 

10.           NO PRIVITY OF ESTATE.  Nothing contained in this Sublease shall be
construed to create privity of estate or of contract between Subtenant and
Overlandlord.

 

11.           RELEASES.  Subtenant hereby releases Sublessor and Overlandlord or
anyone claiming through or under Overlandlord by way of subrogation or otherwise
to the extent that Sublessor released Overlandlord and/or Overlandlord was
relieved of liability or responsibility pursuant to the provisions of the Main
Lease, and Subtenant will cause its insurance carriers to include any clauses or
endorsements in favor of Sublessor and Overlandlord which Sublessor is required
to provide pursuant to the provisions of the Main Lease.

 

12.           RENT.  The rent reserved under this Sublease for the Term hereof
shall be and consist of: (a) the Fixed Rent payable beginning on the Rent
Commencement Date in Monthly Fixed Rent installments as specified in Paragraph
1(e) of this Sublease in advance, on or before the first day of each and every
calendar month during the Term; plus (b) such additional rent (“Additional
Rent”) in an amount equal to the Expense Adjustment Amount, all charges for
services and utilities supplied by Sublessor hereunder, and any other charges as
shall become due

 

21

--------------------------------------------------------------------------------


 

and payable by Subtenant hereunder whether or not the same is designated as
Additional Rent, including, without limitation, the reasonable expenses incurred
by Sublessor in the enforcement (after default by Subtenant hereunder beyond
applicable cure periods) of any of the agreements, covenants, or obligations
under this Sublease and including reasonable legal fees that may accrue (after
default by Subtenant hereunder beyond applicable cure periods) in the event suit
for rent or dispossess proceedings are necessary to obtain the possession of the
Subleased Premises or to collect the rent; which Additional Rent shall be
payable as hereinafter provided.  All rent due and payable by Subtenant
hereunder shall be paid promptly when due, without notice or demand therefor,
and without deduction, abatement, counterclaim or setoff of any amount or for
any reason whatsoever.  All Additional Rent and other charges payable hereunder,
which are not due and payable on a monthly basis during the Term, unless
otherwise specified herein, shall be due and payable within thirty (30) days of
delivery by Sublessor to Subtenant of notice to pay the same.  Fixed Rent and
Additional Rent shall be paid to Sublessor in lawful money of the United States
at the address of Sublessor set forth at the head of this Sublease or to such
other person and/or at such other address as Sublessor may from time to time
designate by notice to Subtenant.  No payment by Subtenant or receipt by
Sublessor of any lesser amount than the amount stipulated to be paid hereunder
shall be deemed other than on account of the earliest stipulated Fixed Rent or
Additional Rent; nor shall any endorsement or statement on any check or letter
be deemed an accord and satisfaction, and Sublessor may accept any check or
payment without prejudice to Sublessor’s right to recover the balance due or to
pursue any other remedy available to Sublessor.  Any provision in the Main Lease
referring to Fixed Rent or Additional Rent incorporated herein by reference
shall be deemed to refer to the Fixed Rent and Additional Rent due under this
Sublease, except as may otherwise be expressly provided herein.  If, in the

 

22

--------------------------------------------------------------------------------


 

event of a casualty or condemnation, Sublessor is entitled to a rent abatement
pursuant to Paragraphs 10 or 26 of the Main Lease, Subtenant shall be entitled
to a proportionate abatement in the Fixed Rent due under this Sublease, provided
that Subtenant’s possession of the Subleased Premises is affected by such
casualty or condemnation.

 

13.           USE.  Subtenant shall use and occupy the Subleased Premises for
the Permitted Use (as set forth in Paragraph V of the Preamble of the Main
Lease) and for no other purpose whatsoever.  To the extent required of Sublessor
as Tenant under the Main Lease, Subtenant, at its expense, shall cause the
Subleased Premises to comply with the certificate of occupancy relating thereto
and shall cause the Subleased Premises to comply with all laws, statutes,
ordinances, orders, rules, and regulations of all federal, state and municipal
governments and the appropriate agencies, officers, departments, boards and
commissions thereof, and the board of fire underwriters and/or the fire
insurance rating organization or similar organization performing the same or
similar functions, whether now or hereafter in force, applicable to the
Subleased Premises.  Subtenant shall comply with all provisions of this Sublease
and the Main Lease regarding maintenance of the Subleased Premises.

 

14.           POSSESSION; CONDITION OF SUBLEASED PREMISES SPACE “AS IS”. 
Sublessor shall, at Sublessor’s cost, deliver the Subleased Premises to
Subtenant on the Commencement Date and the Second Phase Period Commencement
Date, as the case may be, in “broom-clean” condition and Subtenant represents
that Subtenant is hiring the Subleased Premises “as is,” without any agreements,
representations, warranties, obligations or understandings on the part of
Sublessor to perform any alterations, repairs or improvements thereto unless
expressly provided under this Sublease, and, except as otherwise provided in the

 

23

--------------------------------------------------------------------------------


 

Main Lease, subject to all applicable zoning, municipal, county and state laws,
ordinances, covenants of record and regulations governing and regulating the use
of the Subleased Premises, and accepts this Sublease subject thereto and to all
matters disclosed thereby.  If for any reason Sublessor cannot deliver
possession of the Subleased Premises to Subtenant at the beginning of the First
Phase Period or the Second Phase Period, this Sublease shall not be void or
voidable, nor shall Sublessor be liable to Subtenant for any loss or damage
resulting therefrom; provided, however, that in the event that Sublessor fails
to vacate the Subleased Premises as required hereunder, then Subtenant shall be
entitled to one (1) day of free Fixed Rent for every day of delay. 
Notwithstanding the foregoing but subject to the preceding sentence, Subtenant’s
obligation to pay its Monthly Fixed Rent installments shall commence on a date
no later than February 15, 2004, unless the parties hereto agree in writing to
extend the date required for obtaining the consent of Overlandlord (as more
particularly described in Paragraph 32 of this Sublease) in which event the Rent
Commencement Date shall be moved forward by one (1) day for each additional day
that the parties agree to extend for receiving Overlandlord’s consent; provided,
however, that in no event shall the Rent Commencement Date be moved to a date
later than February 15, 2004 if the delay in receiving Overlandlord’s consent is
caused by the act or omission of Subtenant.  If for any reason whatsoever, the
Commencement Date is postponed, the Second Phase Period Expiration Date shall
not be changed.  Except as provided in Paragraph 4 of this Sublease, in making
and executing this Sublease, Subtenant has not relied upon or been induced by
any statements or representations of any person (other than those, if any, set
forth expressly in this Sublease) in respect of the physical condition of the
Subleased Premises or of any other matter or thing affecting the Subleased
Premises or this transaction which might be pertinent in considering the leasing
of the Subleased Premises or the execution of this Sublease.

 

24

--------------------------------------------------------------------------------


 

Subtenant has relied solely on such representations, if any, as are expressly
made herein and on such investigations, examinations and inspections as
Subtenant has chosen to make or have made, and Subtenant agrees that no claim or
liability shall be asserted by Subtenant against Sublessor for, and Sublessor
shall not be liable by reason of, breach of any representations or promises not
expressly stated in this Sublease.  Subtenant acknowledges that Sublessor has
afforded Subtenant the opportunity for full and complete investigations,
examinations and inspections.

 

15.           BUILDING DIRECTORY AND EXTERIOR SIGNAGE.  Sublessor and Subtenant
shall agree on signage to be used before May 1, 2004, and each party shall pay
for the cost of signage attributable to such party.  After that date, Subtenant
shall have all signage rights described in Paragraph 9 of the Main Lease and
Paragraph 3(i) of the Amendment.

 

16.           HVAC SERVICE.  Subject to availability, and provided that
Subtenant is not in default hereunder, additional heating, ventilating and air
conditioning (“HVAC”) service during the hours of 8 p.m. through 3 a.m., Monday
through Friday, and the hours of 3 p.m. through 3 a.m. on Saturday and Sunday
may be made available to Subtenant from time to time during the First Phase
Period.  Any such requests by Subtenant for additional HVAC service shall be
made by Subtenant to Sublessor or its manager at least forty-eight (48) hours
before Subtenant’s intended usage of such service.  During the First Phase
Period, the additional HVAC service shall be charged to Subtenant based on its
proportionate usage at the rate of $35.00 per hour, and shall be paid to
Sublessor as Additional Rent within thirty (30) days after receipt of
Sublessor’s invoice therefor.

 

25

--------------------------------------------------------------------------------


 

17.           CONSENTS AND APPROVALS.  In any instance when Sublessor’s consent
or approval is required under this Sublease, Sublessor’s refusal to consent to
or approve any matter or thing shall be deemed reasonable if such consent or
approval has not been obtained from Overlandlord, where such consent or approval
of Overlandlord is required under the Main Lease.  In the event that Subtenant
shall seek the approval by or consent of Sublessor and Sublessor shall fail or
refuse to give such consent or approval, Subtenant shall not be entitled to any
damages for any withholding or delay of such approval or consent by Sublessor,
it being intended that Subtenant’s sole remedy shall be an action for injunction
or specific performance and that said remedy of an action for injunction or
specific performance shall be available only in those cases, where Sublessor
shall have expressly agreed in writing not to unreasonably withhold or delay its
consent; provided, however, that Sublessor agrees, at the request of Subtenant
and at no additional cost, expense or significant time commitment to Sublessor,
to pursue the consent of Overlandlord and enforce its rights under the Main
Lease with respect to such consent, provided that the foregoing shall in no
event require Sublessor to bring any cause of action against Overlandlord at law
or in equity, including, but not limited to, any cause of action for money
damages.

 

18.           NOTICES.  All notices, consents, approvals, demands and requests
which are required or desired to be given by either party to the other hereunder
shall be in writing and shall be sent by United States registered or certified
mail and deposited in a United States post office, return receipt requested and
postage prepaid or by a nationally recognized overnight service.  Notices,
consents, approvals, demands and requests which are served upon Sublessor or
Subtenant in the manner provided herein shall be deemed to have been given or
served for all purposes hereunder on the date of delivery or refusal of
delivery.  All notices, consents,

 

26

--------------------------------------------------------------------------------


 

approvals, demands and requests shall be sent to the parties at the following
respective addresses:

 

if intended for Sublessor:

 

Pharmacia & Upjohn Company

c/o Pfizer Inc.

235 East 42nd Street

New York, New York 10017

Attention: Ronald J. Sarno, Director, Real Estate

 

and to:

 

Pfizer Inc.

235 East 42nd Street

New York, New York 10017

Attention: Kent S. Bernard, Esquire

 

with a copy to:

 

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, Pennsylvania 19103

Attention: J.J. Broderick, Esquire

 

 

if intended for Subtenant:

 

prior to the Second Phase Period Commencement Date:

 

Dendrite International

1200 Mt. Kemble Avenue

Morristown, New Jersey 07960

Attention: General Counsel

 

 

after the Second Phase Period Commencement Date:

 

Dendrite International

Somerset Financial Center

1405 & 1425 Route 206 South

Bedminster, New Jersey 07921

Attention: General Counsel

 

27

--------------------------------------------------------------------------------


 

with a copy to:

 

Pitney, Hardin, Kipp & Szuch LLP

P.O. Box 1945

Morristown, New Jersey 07962

Attention:  Lawrence F. Reilly, Esquire

 

or at such other place as one party may from time to time designate in a notice
given to the other party in accordance with the provisions of this Paragraph 18.

 

19.           TERMINATION OF MAIN LEASE.  If for any reason the term of the Main
Lease shall terminate prior to the expiration date of this Sublease, this
Sublease shall thereupon be terminated and, unless the termination results from
the exclusive default of Sublessor thereunder, Sublessor shall not be liable to
Subtenant by reason thereof; provided, however, that unless Subtenant is in
default under this Sublease beyond any applicable grace period, or unless
Subtenant is allowed to continue in possession of the Subleased Premises as a
result of a direct relationship between Subtenant and Overlandlord, Sublessor
shall not terminate or consent to the termination of the Main Lease without the
prior written consent of Subtenant.

 

20.           ASSIGNMENT AND SUBLETTING.  Subtenant shall not, by operation of
law or otherwise, assign, sell, mortgage, pledge or in any manner transfer this
Sublease or any interest therein, or sublet the Subleased Premises or any part
or parts thereof, or grant any concession or license or otherwise permit
occupancy of all or any part of the Subleased Premises by any person, without
the written consent of both Sublessor and Overlandlord; provided, however, that
in the event Overlandlord consents to a proposed assignment, sublease or other
transfer, then the consent of Sublessor to such assignment, sublease or other
transfer shall not be required.  Neither the consent of Sublessor to an
assignment, subletting, concession, or license,

 

28

--------------------------------------------------------------------------------


 

nor the references in this Sublease to assignees, subtenants, concessionaires or
licensees, shall in any way be construed to relieve Subtenant of the requirement
of obtaining the consent of Sublessor and Overlandlord to any further assignment
or subletting or to the making of any assignment, subletting, concession or
license for all or any part of the Subleased Premises.  In the event Sublessor
consents to any assignment of this Sublease, the assignee shall execute and
deliver to Sublessor an agreement in form and substance reasonably satisfactory
to Sublessor and satisfactory to Overlandlord whereby the assignee shall assume
all of Subtenant’s obligations under this Sublease.  Notwithstanding any
assignment or subletting, including, without limitation, any assignment or
subletting permitted or consented to, the original Subtenant named herein and
any other person(s) who at any time was or were Subtenant shall remain fully
liable on this Sublease, and if this Sublease shall be amended, or modified, the
original Subtenant named herein and any other person(s) who at any time was or
were Subtenant shall remain fully liable on this Sublease as so amended or
modified.  Any violation of any provision of this Sublease by any assignee,
subtenant or other occupant shall be deemed a violation by the original
Subtenant named herein, the then Subtenant and any other person(s) who at any
time was or were Subtenant, it being the intention and meaning that the original
Subtenant named herein, the then Subtenant and any other person(s) who at any
time was or were Subtenant shall all be liable to Sublessor for any and all acts
and omissions of any and all assignees, subtenants and other occupants of the
Subleased Premises.  If this Sublease shall be assigned or if the Subleased
Premises or any part thereof shall be sublet or occupied by any person or
persons other than the original Subtenant named herein, Sublessor may collect
rent from any such assignee and/or any subtenants or occupants, and apply the
net amounts collected to the Fixed Rent and Additional Rent, but no such
assignment, subletting, occupancy or collection shall be deemed a waiver of

 

29

--------------------------------------------------------------------------------


 

any of the provisions of this Paragraph 20, or the acceptance of the assignee,
subtenant or occupant as Subtenant, or a release of any person from the further
performance by such person of the obligations of Subtenant under this Sublease.

 

21.           INSURANCE.  Subtenant shall maintain throughout the Term of this
Sublease the insurance in respect of the Subleased Premises required under
Paragraph 10 of the Main Lease, with Sublessor and Overlandlord as additional
named insureds.  Subtenant shall deliver to Sublessor and Overlandlord fully
paid for policies or certificates issued by the carriers or their duly
authorized agents (and not by a broker) prior to the Commencement Date. 
Subtenant shall procure and pay for renewals of such insurance from time to time
before the expiration thereof, and Subtenant shall deliver to Sublessor and
Overlandlord such renewal policies or certificates at least 30 days before the
expiration of any existing policy.  All such policies shall meet the
requirements in the Main Lease and shall be issued by companies licensed to do
business in the State of New Jersey, and all such policies shall contain a
provision whereby the same cannot be cancelled or modified unless Sublessor and
Overlandlord are given at least thirty (30) days’ prior written notice by
certified or registered mail of such cancellation or modification.

 

22.           ESTOPPEL CERTIFICATES.  Subtenant shall, within five (5) business
days after each and every request by Sublessor (but not more than twice in any
calendar year), execute, acknowledge and deliver to Sublessor a statement in
writing executed and acknowledged by Subtenant containing all of the information
set forth in Paragraph 8(a) of the Main Lease.  Any such statement delivered
pursuant to this section may be relied upon by any prospective assignee or
transferee of the leasehold estate under the Main Lease.

 

30

--------------------------------------------------------------------------------


 

23.           ALTERATIONS; TENANT ALLOWANCE.

 

(a)           Subtenant shall not make or cause, suffer or permit the making of
any alteration, addition, change, replacement, installation or addition
(“Alterations”) in or to the Subleased Premises without obtaining the prior
written consent of Sublessor and Overlandlord in each instance, to the extent
required and otherwise in accordance with the provisions of Article 6 of the
Main Lease which is incorporated herein by reference; provided, however, that
(i) Sublessor agrees that its consent shall not be required for any Alteration
which is approved in writing by Overlandlord under the Main Lease, (ii)
Subtenant shall not be required to remove at the end of the Term any
Alterations, if any, previously made by Sublessor and required to be removed
under the terms of the Main Lease, or with respect to which Overlandlord’s
consent is not required under the Main Lease, unless Subtenant’s Alterations
affect in any manner an Alteration performed by Sublessor, in which event, the
removal of the same shall be Subtenant’s responsibility at its sole cost and
expense; and (iii) Sublessor shall not have the right to require Subtenant to
remove any Alteration which Overlandlord does not require to be removed pursuant
to the Main Lease.  Sublessor has no knowledge of any notice from Overlandlord
requiring the removal of any Alteration made by Sublessor and consequently,
subject to Subsection (iii) of the previous sentence, any Alterations made after
the date hereof requiring removal shall be the responsibility of Subtenant.

 

(b)           As a material inducement to Subtenant to enter into this Sublease,
Sublessor shall pay to Subtenant an allowance in the amount of Three Million
Four Hundred Ninety-Five Thousand Dollars ($3,495,000) (the “Tenant
Allowance”).  Subtenant shall be permitted to use the Tenant Allowance to
perform Alterations to the Subleased Premises,

 

31

--------------------------------------------------------------------------------


 

provided that such Alterations are performed in accordance with the terms of
this Sublease and the applicable provisions of the Main Lease.  The Tenant
Allowance shall be payable by Sublessor to Subtenant after Subtenant provides to
Sublessor copies of estimates from the contractors and subcontractors performing
such Alterations and other supporting documentation reasonably required by
Sublessor evidencing the estimated cost of such Alterations; provided, however,
that at the beginning of the First Phase Period, in no event shall Sublessor pay
an amount in excess of Subtenant’s Proportionate Share of the Office Park for
the First Phase Period multiplied by the Tenant Allowance (i.e., 18.2% x
$3,495,000, or $636,090.00); and provided, further, that the balance of the
Tenant Allowance shall be paid at the beginning of the Second Phase Period in
accordance with the foregoing provisions of this sentence but in no event shall
Sublessor pay an amount in excess of $3,495,000, less any amounts paid to
Subtenant during the First Phase Period.  Subject to Subtenant’s obligations
pursuant to Paragraph 23(d) below, if Subtenant delivers a notice to Sublessor
prior to satisfaction of the conditions set forth below that Subtenant is in
dispute with any contractors, subcontractors or materialmen, and refuses to make
payments at such time or if any contracts provide for retainage which has not
then been finally paid, then any unpaid portion of the Tenant Allowance shall
continue to be held for the benefit of Subtenant by Sublessor.  It is expressly
understood and agreed that Subtenant shall complete, at its expense, any
Alterations undertaken whether or not the Tenant Allowance is sufficient to fund
such completion.  Within thirty (30) days of completion of any Alterations,
Subtenant shall deliver to Sublessor (i) general releases and waivers of lien,
from all contractors, subcontractors and materialmen involved in the performance
of any Alterations and the materials furnished in connection therewith, and (ii)
a certificate signed by an officer of Subtenant and by Subtenant’s general
contractor stating that all contractors, subcontractors and materialmen have

 

32

--------------------------------------------------------------------------------


 

been paid for all work with respect to such Alterations and materials furnished
through such date.  Notwithstanding anything to the contrary contained herein,
Sublessor shall have no obligation to pay all or any portion of the Tenant
Allowance so long as Subtenant is in default under this Sublease, or an event
has occurred and is continuing which, with the giving of notice or the passage
of time or both, would constitute a default on the part of Subtenant under this
Sublease.  To the extent that Subtenant defaults in any obligation under this
Sublease, Sublessor may setoff any such obligation or amount against any amounts
owed by Sublessor to Subtenant under this Sublease.

 

(c)           Sublessor agrees to reasonably cooperate with Subtenant, at no
additional cost, expense or significant time commitment to Sublessor, with
Subtenant’s efforts to obtain any permits, licenses and/or approvals, including
the approval of Overlandlord, that are necessary or desirable in connection with
any work to be performed or installations to be made by or for Subtenant in
accordance with this Sublease.

 

(d)           Subtenant shall pay all costs for the Alterations when due
(including, but not limited to, any and all additional utility, security and
other costs attributable to or incurred as a result of the Alterations directly
to the vendor providing such services).  Subtenant shall keep the Subleased
Premises, the Buildings, the Office Park and this Sublease free from any
mechanics’, materialman’s, architect’s, engineer’s or similar liens or
encumbrances, and any claims therefor, or stop or violation notices, in
connection with any Alterations.  Subtenant shall give Sublessor notice at least
thirty (30) days prior to the commencement of any Alterations.  Subtenant shall
remove any claim, lien or encumbrance, or stop or violation notices that are
filed of record, by bond or otherwise within ten (10) days after notice by
Sublessor.  If Subtenant fails to do so, Sublessor may pay the amount (or any
portion thereof) or take such other action as

 

33

--------------------------------------------------------------------------------


 

Sublessor deems necessary in its sole and absolute discretion, including,
without limitation, drawing against the Letter of Credit (as hereinafter
defined), to remove such claim, lien or encumbrance, or stop or violation
notices, without being responsible for investigating the validity thereof.  The
amount so paid and costs incurred by Sublessor shall be deemed Additional Rent
under this Sublease payable upon demand, without limitation as to other remedies
available to Sublessor.  Nothing contained in this Sublease shall authorize
Subtenant to do any act which shall subject Overlandlord’s title to, or any
lender’s interest in, the Subleased Premises, the Buildings, the Office Park or
this Sublease to any such claims, liens or encumbrances, or stop or violation
notices, whether claimed pursuant to statute or other law or express or implied
contract.

 

(e)           Sublessor shall pay to Subtenant an additional tenant allowance in
the amount of One Million Three Hundred Ninety-Four Thousand One Hundred Forty
and 47/100 Dollars ($1,394,140.47) (the “Additional Tenant Allowance”).  The
Additional Tenant Allowance shall be payable by Sublessor to Subtenant in three
(3) equal installments, payable as follows: (i) $464,713.49 upon Sublessor’s
receipt of Subtenant’s second (2nd) Monthly Fixed Rent installment; (ii)
$464,713.49 upon Sublessor’s receipt of Subtenant’s seventh (7th) Monthly Fixed
Rent installment; and (iii) $464,713.49 upon Sublessor’s receipt of Subtenant’s
thirteenth (13th) Monthly Fixed Rent installment.

 

24.           RIGHT TO CURE SUBTENANT’S DEFAULTS.  If Subtenant shall at any
time fail to make any payment or perform any other obligation of Subtenant
hereunder, then Sublessor shall have the right, but not the obligation, after
three (3) days’ notice to Subtenant, or immediately without notice to Subtenant
in the case of any emergency, and without waiving or releasing Subtenant from
any obligations of Subtenant hereunder, to make such payment or perform such
other obligation of Subtenant in such manner and to such extent as Sublessor
shall

 

34

--------------------------------------------------------------------------------


 

deem necessary, and in exercising any such right, to pay any incidental costs
and expenses, employ attorneys, and incur and pay reasonable attorneys’ fees. 
Subtenant shall pay to Sublessor upon demand all sums so paid by Sublessor and
all incidental costs and expenses of Sublessor in connection therewith, as
Additional Rent, provided such sums and costs were reasonable, together with a
Late Charge, running from the date of the making of such expenditures.

 

25.           LETTER OF CREDIT.

 

(a)           On the Commencement Date and as a condition precedent to the
effectiveness of this Sublease, Subtenant shall deliver to Sublessor, as
protection for the full and faithful performance by Subtenant of all of its
obligations under this Sublease and for all losses and damages Sublessor may
suffer as a result of any breach or default by Subtenant under this Sublease, an
irrevocable and unconditional negotiable standby letter of credit (the “Letter
of Credit”), substantially in the form attached hereto as Exhibit D and
containing the terms required herein, payable in New York, New York, running in
favor of Sublessor and issued by a solvent, nationally recognized bank with a
long term rating of BBB or higher, in the amount of Two Million Four Hundred
Thousand Dollars ($2,400,000) (the “Letter of Credit Amount”) as set forth in
Paragraph 1(h) hereof.  The Letter of Credit Amount shall be increased to Four
Million Eight Hundred Thousand Dollars ($4,800,000) on the Second Phase Period
Commencement Date.  The Letter of Credit shall (i) be “callable” at sight,
irrevocable and unconditional, (ii) be maintained in effect, whether through
renewal or extension, for the period from the Commencement Date and continuing
until the date (the “LC Expiration Date”) that is forty-five (45) days after the
expiration of the Term, and Subtenant shall deliver a new Letter of Credit or
certificate of renewal or extension to Sublessor at least thirty (30) days prior
to the expiration of

 

35

--------------------------------------------------------------------------------


 

the Letter of Credit then held by Sublessor, without any action whatsoever on
the part of Sublessor, (iii) be fully assignable by Sublessor, its successors
and assigns in conjunction with an assignment of the Main Lease by Sublessor,
provided that Sublessor or its assignee pays any fees of the issuing bank to
effect such transfer, (iv) permit partial draws and multiple presentations and
drawings, and (v) be otherwise subject to the Uniform Customs and Practices for
Documentary Credits (1990-Rev) International Chamber of Commerce Publication
#500 or the International Standby Practices-ISP 98, International Chamber of
Commerce Publication #590.  The form and terms of the Letter of Credit (and the
bank issuing the same (the “Bank”)) shall be acceptable to Sublessor, in
Sublessor’s reasonable discretion.  Sublessor shall have the right to draw down
an amount up to the face amount of the Letter of Credit if any of the following
shall have occurred or be applicable:  (1) such amount is due to Sublessor under
the terms and conditions of this Sublease, or (2) Subtenant has filed a
voluntary petition under the U. S. Bankruptcy Code or any state bankruptcy code
(collectively, “Bankruptcy Code”), or (3) an involuntary petition has been filed
against Subtenant under the Bankruptcy Code and has not been dismissed within
ninety (90) days after filing, or (4) the Letter of Credit is not renewed or
replaced within the time period required by this Paragraph 25.

 

(b)           The Letter of Credit shall also provide that Sublessor, its
successors and assigns, may, at any time and without notice to Subtenant and
without first obtaining Subtenant’s consent thereto, transfer (one or more
times) all or any portion of its interest in and to the Letter of Credit to
another party, person or entity as a part of the assignment by Sublessor of its
rights and interests in and to this Sublease.  In connection with any such
transfer of the Letter of Credit by Sublessor, Subtenant shall, at Subtenant’s
sole cost and expense, execute and submit to the Bank such applications,
documents and instruments as may be necessary to effectuate such

 

36

--------------------------------------------------------------------------------


 

transfer; provided that Sublessor shall be responsible for paying the Bank’s
transfer and processing fees in connection therewith.

 

(c)           If, as a result of any drawing by Sublessor on the Letter of
Credit, the amount of the Letter of Credit shall be less than the Letter of
Credit Amount, Subtenant shall, within ten (10) business days after receipt of
notice of same, provide Sublessor with additional letter(s) of credit in an
amount equal to the deficiency, and any such additional letter(s) of credit
shall comply with all of the provisions of this Paragraph 25, and if Subtenant
fails to comply with the foregoing, notwithstanding anything to the contrary
contained in Paragraph 25(a) above, the same shall constitute an incurable
default by Subtenant.  Subtenant further covenants and warrants that it will
neither assign nor encumber the Letter of Credit or any part thereof and that
neither Sublessor nor its successors or assigns will be bound by any such
assignment, encumbrance, attempted assignment or attempted encumbrance.  Without
limiting the generality of the foregoing, if the Letter of Credit expires
earlier than the LC Expiration Date, Sublessor will accept a renewal thereof
(such renewal letter of credit to be in effect and delivered to Sublessor, as
applicable, not later than thirty (30) days prior to the expiration of the
Letter of Credit), which shall be irrevocable and subject to renewal as above
provided through the LC Expiration Date upon the same terms as the expiring
Letter of Credit or such other terms as may be acceptable to Sublessor in its
sole discretion.  However, if the Letter of Credit is not timely renewed, or if
Subtenant fails to maintain the Letter of Credit in the amount and in accordance
with the terms set forth in this Paragraph 25, Sublessor shall have the right to
present the Letter of Credit to the Bank in accordance with the terms of this
Paragraph 25, and the proceeds of the Letter of Credit may be applied by
Sublessor against any Fixed Rent and/or Additional Rent payable by Subtenant
under this Sublease that is not paid when due and/or to pay for all losses

 

37

--------------------------------------------------------------------------------


 

and damages that Sublessor has suffered or that Sublessor reasonably estimates
that it will suffer as a result of any breach or default by Subtenant under this
Sublease.  Any unused proceeds shall constitute the property of Sublessor and
need not be segregated from Sublessor’s other assets.  Sublessor agrees to pay
to Subtenant within thirty (30) days after the LC Expiration Date the amount of
any proceeds of the Letter of Credit received by Sublessor and not applied
against any Fixed Rent and/or Additional Rent payable by Subtenant under this
Sublease that was not paid when due or used to pay for any losses and/or damages
suffered by Sublessor (or reasonably estimated by Sublessor that it will suffer)
as a result of any breach or default by Subtenant under this Sublease; provided,
however, that if prior to the LC Expiration Date a voluntary petition is filed
by Subtenant, or an involuntary petition is filed against Subtenant by any of
Subtenant’s creditors, under the U.S. Bankruptcy Code or any state bankruptcy
code, then Sublessor shall not be obligated to make such payment in the amount
of the unused Letter of Credit proceeds until either all preference issues
relating to payments under this Sublease have been resolved in such bankruptcy
or reorganization case or such bankruptcy or reorganization case has been
dismissed.

 

(d)           Subtenant hereby acknowledges and agrees that Sublessor is
entering into this Sublease in material reliance upon the ability of Sublessor
to draw upon the Letter of Credit upon the occurrence of any breach or default
on the part of Subtenant under this Sublease.  If Subtenant shall breach any
provision of this Sublease or otherwise be in default hereunder, Sublessor may,
but without obligation to do so, and without notice to Subtenant, draw upon the
Letter of Credit, in part or in whole, to cure any breach or default of
Subtenant and/or to compensate Sublessor for any and all damages of any kind or
nature sustained or which Sublessor reasonably estimates that it will sustain
resulting from Subtenant’s breach or default hereunder.  The use, application or
retention of the Letter of Credit, or any portion thereof, by

 

38

--------------------------------------------------------------------------------


 

Sublessor shall not prevent Sublessor from exercising any other right or remedy
provided by this Sublease or by any applicable law, it being intended that
Sublessor shall not first be required to proceed against the Letter of Credit,
and shall not operate as a limitation on any recovery to which Sublessor may
otherwise be entitled.  Subtenant agrees not to interfere in any way with
payment to Sublessor of the proceeds of the Letter of Credit, either prior to or
following a “draw” by Sublessor of any portion of the Letter of Credit,
regardless of whether any dispute exists between Subtenant and Sublessor as to
Sublessor’s right to draw upon the Letter of Credit.  No condition or term of
this Sublease shall be deemed to render the Letter of Credit conditional to
justify the issuer of the Letter of Credit in failing to honor a drawing upon
such Letter of Credit in a timely manner.  Subtenant agrees and acknowledges
that (a) the Letter of Credit constitutes a separate and independent contract
between Sublessor and the Bank, (b) Subtenant is not a third party beneficiary
of such contract, (c) the Letter of Credit and the proceeds thereof are solely
the property of Sublessor and Subtenant shall have no right to require payment
of any portion thereof except as provided in this Paragraph 25, and (d) in the
event Subtenant becomes a debtor under any chapter of the U.S. Bankruptcy Code,
neither Subtenant, any trustee, nor Subtenant’s bankruptcy estate shall have any
right to restrict or limit Sublessor’s claim and/or rights to the Letter of
Credit and/or the proceeds thereof by application of Section 502(b)(6) of the
U.S. Bankruptcy Code or otherwise.  Any reference herein to a default or breach
shall mean the continuation of such event after the expiration of any applicable
grace period.

 

(e)           Provided that, as of each “Reduction Date” set forth below,
Subtenant has not previously been nor is Subtenant then in breach of or in
default under this Sublease, beyond the expiration of any applicable grace
period, and provided further that, on or prior to the applicable Reduction Date,
Subtenant tenders to Sublessor a replacement Letter of Credit or a

 

39

--------------------------------------------------------------------------------


 

certificate of amendment to the existing Letter of Credit, conforming in all
respects to the requirements of this Paragraph 25, in the amount of the
applicable Letter of Credit Amount as of such Reduction Date, the Letter of
Credit Amount shall be reduced in accordance with the following schedule:

 

Reduction Date

 

Letter of Credit Amount

 

Third (3rd) anniversary of Second Phase Period Commencement Date

 

$

3,500,000

 

Sixth (6th) anniversary of Second Phase Period Commencement Date

 

$

2,250,000

 

 

Notwithstanding anything herein to the contrary and regardless of whether a
Reduction Date has occurred, in the event that Subtenant breaches or otherwise
defaults in its obligations under the Sublease (and such breach or default
remains uncured at the expiration of any applicable grace period), the Letter of
Credit Amount shall not be subject to any reduction whatsoever and shall be Four
Million Eight Hundred Thousand Dollars ($4,800,000) for the balance of the Term
of this Sublease.

 

26.           BROKERAGE.  Subtenant and Sublessor each represent and warrant to
the other party that it has dealt directly with the Designated Brokers in
negotiating and making of this Sublease, and that no other brokers other than
the Designated Brokers have a claim as a result of any relationship with
Subtenant or Sublessor on any consideration in connection with entering into
this Sublease, and each party agrees to indemnify and hold harmless the other
party from any claim or claims, as well as costs and expenses including
attorneys’ fees incurred by such party in conjunction with any claim or claims,
of any other broker or brokers claiming to have interested Subtenant in the
Building(s) or Subleased Premises or claiming to have caused

 

40

--------------------------------------------------------------------------------


 

Sublessor or Subtenant, as the case may be, to enter into this Sublease or
claiming to have had dealings with Sublessor or Subtenant, as the case may be. 
Pursuant to a separate agreement, Sublessor shall pay all commissions due to
Williams Real Estate of New Jersey LLC, and Sublessor shall have no liability to
Binswanger and Binswanger shall look solely to Williams Real Estate of New
Jersey LLC for any commissions owed to Binswanger.

 

27.           WAIVER OF JURY TRIAL AND RIGHT TO COUNTERCLAIM.  Each party hereby
waives all right to trial by jury in any summary or other action, proceeding or
counterclaim arising out of or in any way connected with this Sublease, the
relationship of Sublessor and Subtenant, the Subleased Premises and the use and
occupancy thereof, and any claim of injury or damages.  Subtenant also hereby
waives all right to assert or interpose a nonmandatory counterclaim in any
summary proceeding or other action or proceeding to recover or obtain possession
of the Subleased Premises.

 

28.           NO WAIVER.  The failure of either party to insist in any one or
more cases upon the strict performance or observance of any obligation of the
other party hereunder or to exercise any right or option contained herein shall
not be construed as a waiver or relinquishment for the future of any such
obligation, right or option.  Sublessor’s receipt and acceptance of Fixed Rent
or Additional Rent, or Sublessor’s acceptance of performance of any other
obligation by Subtenant, with knowledge of Subtenant’s breach of any provision
of this Sublease, shall not be deemed a waiver of such breach.  No waiver by
either party of any term, covenant or condition of this Sublease shall be deemed
to have been made unless expressed in writing and signed by such party.

 

41

--------------------------------------------------------------------------------


 

29.           COMPLETE AGREEMENT.  There are no representations, agreements,
arrangements or understandings, oral or written, between the parties relating to
the subject matter of this Sublease which are not fully expressed in this
Sublease.  This Sublease cannot be changed or terminated orally or in any manner
other than by a written agreement executed by both parties.

 

30.           SUCCESSORS AND ASSIGNS.  The provisions of this Sublease, except
as herein otherwise specifically provided, shall extend to, bind and inure to
the benefit of the parties hereto and their respective personal representatives,
heirs, successors and permitted assigns.

 

31.           INTERPRETATION.  Irrespective of the place of execution or
performance, this Sublease shall be governed by and construed in accordance with
the laws of the State of New Jersey.  If any provision of this Sublease or the
application thereof to any person or circumstance shall, for any reason and to
any extent, be invalid or unenforceable, the remainder of this Sublease and the
application of that provision to other persons or circumstances shall not be
affected but rather shall be enforced to the extent permitted by law.  The table
of contents, captions, headings and titles, if any, in this Sublease are solely
for convenience of reference and shall not affect its interpretation.  This
Sublease shall be construed without regard to any presumption or other rule
requiring construction against the party causing this Sublease to be drafted. 
If any words or phrases in this Sublease shall have been stricken out or
otherwise eliminated, whether or not any other words or phrases have been added,
this Sublease shall be construed as if the words or phrases so stricken out or
otherwise eliminated were never included in this Sublease and no implication or
inference shall be drawn from the fact that said words or phrases were so
stricken out or otherwise eliminated.  Each covenant, agreement, obligation or
other provision of this Sublease shall be deemed and construed as a separate and
independent

 

42

--------------------------------------------------------------------------------


 

covenant of the party bound by, undertaking or making same, not dependent on any
other provision of this Sublease unless otherwise expressly provided.  All terms
and words used in this Sublease, regardless of the number or gender in which
they are used, shall be deemed to include any other number and any other gender
as the context may require.  The word “person” as used in this Sublease shall
mean a natural person or persons, a partnership, a corporation or any other form
of business or legal association or entity.

 

32.           CONSENT OF LANDLORD UNDER MAIN LEASE.  This Sublease shall have no
effect until Overlandlord shall have given its written consent hereto and to
Subtenant’s plans for Alterations, all in accordance with the terms of the Main
Lease.  Sublessor agrees to make commercially reasonable efforts to secure the
consent of Overlandlord, at no additional cost or expense to Sublessor, provided
that Sublessor shall be responsible for the payment of Overlandlord’s costs, as
provided in Paragraph 27 of the Main Lease.  Subtenant agrees that it shall be
bound by the plans and specifications approved by Overlandlord in connection
with Overlandlord’s approval of this Sublease.  If Overlandlord does not give
its consent to this Sublease and such plans for any reason whatsoever within
forty-five (45) days after the date hereof, (a) Sublessor shall not be obligated
to take any further action to obtain such consent, (b) either party may elect to
terminate this Sublease by written notice to the other party in which event this
Sublease shall be deemed null and void and of no effect and neither party shall
have any liability or obligation to the other party whatsoever, and (c) if
Subtenant is then in possession of all or any part of the Subleased Premises,
Subtenant shall immediately quit and surrender to Sublessor the Subleased
Premises, shall remove all of its property and repair all damage caused by such
removal and restore the Subleased Premises to the condition in which they were
prior to

 

43

--------------------------------------------------------------------------------


 

the installation of the items so removed.  Subtenant’s obligations under clause
(c) above shall survive the termination of this Sublease pursuant to clause (b)
above.

 

33.           NO THIRD PARTY BENEFICIARIES.  No third parties may rely on the
terms and conditions of this Sublease, except pursuant to Paragraph 30 above.

 

34.           SUBLESSOR’S LIABILITY LIMITED.  In the event Sublessor shall fail
to perform any covenant, term or condition of this Sublease upon Sublessor’s
part required to be performed, or if Subtenant shall make any claim arising out
of Subtenant’s occupancy or use of the Subleased Premises based upon any action
or omission of Sublessor, Subtenant covenants and agrees that Sublessor’s
liability for any recovery of money judgment from Sublessor from and after the
date of this Sublease shall not exceed the Letter of Credit Amount.  In no event
shall the stockholders, partners, directors, officers, agents or employees of
Sublessor (either individually or severally) be personally liable for any such
judgment.  Furthermore, in no event shall Subtenant be entitled to an award of
incidental or consequential damages arising out of any breach by Sublessor. 
This paragraph shall inure to the benefit of Sublessor’s successors and assigns
and their respective principals.

 

35.           UTILITIES.  Subtenant recognizes that separate electrical, gas,
water and sewer meters have been installed in each Building.  During the First
Phase Period, Subtenant shall pay to Sublessor, as Additional Rent, within
thirty (30) days following rendition of a bill therefore, an amount equal to
Subtenant’s Proportionate Share of the Office Park for such respective period
with respect to the costs of electricity, gas, water and sewer service as
measured by such meter, together with any administrative costs incurred by
Sublessor by reason thereof without any mark-up for profit.  Sublessor shall not
be liable in any way to Subtenant for failure or defect in

 

44

--------------------------------------------------------------------------------


 

the supply or character of any such service furnished to the Subleased Premises
or to the Building by reason of any requirement, act or omission of the public
utility serving the Building with electricity or for any other reason whatsoever
not attributable to Sublessor.  Subtenant’s use of electric energy, gas, water
and sewer in the Subleased Premises shall not at any time exceed the capacity of
any of the electrical conductors and equipment in or otherwise serving the
Subleased Premises and shall be in accordance with the Main Lease.  The method
and timing (but not more frequently than monthly) of billing such services shall
be determined by Sublessor, using reasonable accounting principles, it being
understood that it is not intended that Sublessor derive any profit from the
supplying of electric energy or other utility service.  Prior to the
commencement of the Second Phase Period, Subtenant shall contract to obtain
electric energy, water, sewer, gas and any other utilities directly from the
utility provider serving the Office Park, and Subtenant shall purchase and pay
for such utilities directly to such utility providers.

 

36.           MANAGEMENT COMPANY AND SUBCONTRACTORS.

 

(a)           Subject to the provisions of the Main Lease, beginning on
January 1, 2005, Subtenant may elect to initiate a selection process to replace
the current management company for the Office Park by submitting a written
request to Sublessor providing detailed information regarding the proposed
replacement management company(ies) that will be evaluated.  Sublessor shall act
reasonably in reviewing the proposed replacement management company(ies);
provided, however, that Subtenant expressly acknowledges that Sublessor may
withhold its consent under this Paragraph to any proposed replacement management
company if such proposed replacement management company is not, in Sublessor’s
reasonable opinion, an established and well-recognized management company.  Any
contract entered into with respect

 

45

--------------------------------------------------------------------------------


 

to the management of the Office Park shall be entered into by Sublessor and the
management company and shall be reasonably acceptable to Sublessor.  Sublessor
shall have the right to review and approve (in its reasonable discretion) any
and all documents, proposals, contracts and/or agreements related to the process
of evaluating and replacing a management company.  Sublessor shall be permitted
to provide input with respect to any and all infrastructure-related items. 
Sublessor agrees that Subtenant shall have reasonable input with respect to
those items set forth on Exhibit C.  Any and all reasonable costs incurred by
Sublessor in connection with the evaluation and/or replacement of a management
company shall be payable by Subtenant, at Subtenant’s sole cost and expense, as
Additional Rent hereunder.  Notwithstanding anything herein to the contrary, the
Office Park shall at all times during the Term of this Sublease be managed by a
management company in accordance with the terms of this Sublease and in no event
shall Subtenant be permitted to self-manage the Office Park.

 

(b)           Subject to the provisions of the Main Lease, beginning on
January 1, 2005, Subtenant may elect to initiate a selection process to select
and/or replace subcontractors to service the Office Park by submitting a written
request to Sublessor providing detailed information regarding the proposed
subcontractor(s) that will be evaluated.  Sublessor shall act reasonably in
reviewing the proposed subcontractor(s).  Any contract entered into with respect
to the provision of services for the Office Park shall be entered into by
Sublessor and the subcontractor and shall be reasonably acceptable to
Sublessor.  Sublessor shall have the right to review and approve (in its
reasonable discretion) any and all documents, proposals, contracts and/or
agreements related to the process of evaluating a proposed subcontractor. 
Sublessor shall be permitted to provide input with respect to any and all
infrastructure-related items.  Sublessor agrees that Subtenant shall have
reasonable input with respect to those items set forth on Exhibit C.

 

46

--------------------------------------------------------------------------------


 

Any and all reasonable and actual costs incurred by Sublessor in connection with
the evaluation of a subcontractor proposed by Subtenant shall be payable by
Subtenant, at Subtenant’s sole cost and expense, as Additional Rent hereunder.

 

37.           FURNITURE AND FIXTURES.  Audio/Visual equipment,
telecommunications hardware and furniture currently located at the Office Park
as of the date hereof shall not be construed as part of the premises subleased
to Subtenant hereunder and shall remain under the exclusive use and control of
Sublessor until such time as the same are removed by Sublessor, which equipment
shall, be removed by Sublessor at the time it vacates the various portions of
the Buildings unless the parties agree otherwise.  Sublessor shall promptly
repair damage to the Buildings caused by its removal of such property, ordinary
wear and tear and damage by casualty excepted; provided, however, that Sublessor
shall not be required to make such repairs if Subtenant’s Alteration plans show
such areas are to be demolished, significantly restructured or reconfigured. 
Notwithstanding the foregoing, Sublessor shall leave for the use of Subtenant
all removable floor-to-ceiling partitions and all affixed cabinets and
counters.  Notwithstanding the foregoing, Sublessor shall not be required to
remove anything in the walls or above the ceiling.

 

38.           HOLDING OVER.  If Subtenant retains possession of the Subleased
Premises or any part thereof after the termination of this Sublease by
expiration of the Term or otherwise, then, in addition to the rights and
remedies provided for under Paragraph 31 of the Main Lease, Subtenant shall also
pay Sublessor all other damages, costs, liabilities and expenses sustained by
Sublessor by reason of Subtenant’s unlawful retention.  Without limiting any
rights and remedies of Sublessor resulting by reason of the wrongful holding
over by Subtenant, or creating any right in Subtenant to continue in possession
of the Subleased Premises, all Subtenant’s obligations

 

47

--------------------------------------------------------------------------------


 

with respect to the use, occupancy and maintenance of the Subleased Premises
shall continue during such period of unlawful retention.

 

39.           MISCELLANEOUS.

 

(a)           Sublessee represents and warrants that it is a corporation,
validly existing and in good standing under the laws of the State of New Jersey,
is qualified to transact business in the State of New Jersey, and that all
corporate action necessary to authorize the execution of this Sublease has been
taken and that each person signing this Sublease on behalf of Subtenant has been
authorized to execute this Sublease.

 

(b)           Sublessor represents and warrants that it is a corporation,
validly existing and in good standing under the laws of the State of Delaware,
is qualified to transact business in the State of New Jersey, and that all
corporate action necessary to authorize the execution of this Sublease has been
taken and that each person signing this Sublease on behalf of Sublessor has been
authorized to execute this Sublease.

 

(c)           Neither this Sublease nor a memorandum hereof shall be recorded or
otherwise filed or made a matter of public record, and any attempt to record or
file the same by Subtenant shall be deemed a default by Subtenant hereunder.

 

(d)           Time is of the essence of each and every provision of this
Sublease.

 

(e)           THE SUBMISSION BY SUBLESSOR TO SUBTENANT OF THIS SUBLEASE SHALL
HAVE NO BINDING FORCE OR EFFECT, SHALL NOT CONSTITUTE AN OPTION FOR THE LEASING
OF THE SUBLEASED PREMISES, NOR CONFER ANY RIGHTS UPON EITHER PARTY UNTIL THE
EXECUTION THEREOF BY

 

48

--------------------------------------------------------------------------------


 

SUBLESSOR, SUBTENANT AND OVERLANDLORD AND THE DELIVERY OF AN EXECUTED ORIGINAL
COPY THEREOF TO SUBLESSOR, SUBTENANT AND OVERLANDLORD.

 

(f)            This Sublease shall in no way be subject to or conditioned upon
Subtenant’s receipt of any economic incentives or grants, other than the Tenant
Allowance.

 

(g)           This Sublease may be executed by the parties hereto in any number
of separate counterparts (including facsimile signature pages), all of which,
when delivered, shall together constitute one and the same Sublease.

 

(h)           Notwithstanding anything to the contrary contained herein, in no
event shall Sublessor be required or obligated to bring any cause of action
against Overlandlord at law or in equity, including, but not limited to, any
cause of action for money damages.

 

 

[Remainder of page intentionally left blank]

 

49

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Sublessor and Subtenant have hereunto executed this Sublease
as of the day and year first above written.

 

 

 

SUBLESSOR:

 

 

 

 

PHARMACIA & UPJOHN COMPANY, a Delaware
corporation

 

 

 

 

 

 

 

By:

   ALAN WEINER

 

 

 

Name:

Alan Weiner

 

 

Title:

Vice President

 

 

 

 

 

 

 

SUBTENANT:

 

 

 

 

 

DENDRITE INTERNATIONAL, a New Jersey
corporation

 

 

 

 

 

 

 

By:

   JOHN E. BAILYE

 

 

 

Name:

John E. Bailye

 

 

Title:

Chairman and Chief Executive Officer

 

 

This Sublease and the use permitted hereunder are hereby consented to as of this
        day of                           , 2003, by the undersigned, the
landlord under the Main Lease described herein.

 

 

 

JAYGRACE CO., L.L.C.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

50

--------------------------------------------------------------------------------


 

Commencing on October 1, 2015 and continuing through the Expiration Date, PCM
Leasing Liability Company (“PCM”) hereby agrees to be bound by all benefits,
obligations and liabilities of Sublessor under this Sublease and all references
in this Sublease to “Sublessor” shall be deemed to mean PCM from and after
October 1, 2015 through the Expiration Date.

 

 

 

PCM LEASING LIMITED LIABILITY COMPANY, a
Delaware limited liability company

 

 

 

By:

Pharmacia & Upjohn Company, a Delaware
corporation, its sole member

 

 

 

 

 

 

 

By:

  ALAN WEINER

 

 

 

Name:

Alan Weiner

 

 

Title:

 Vice President

 

51

--------------------------------------------------------------------------------


 

Pharmacia Corporation (“Pharmacia”) hereby accepts all benefits, obligations and
liabilities of Sublessor under this Sublease; provided, however, that in the
event Sublessor shall fail to perform any covenant, term or condition of this
Sublease upon Sublessor’s part required to be performed, or if Subtenant shall
make any claim arising out of Subtenant’s occupancy or use of the Subleased
Premises based upon any action or omission of Sublessor, Subtenant covenants and
agrees that the aggregate liability of Pharmacia and Sublessor for any recovery
of money judgment from Pharmacia and/or Sublessor from and after the date of
this Sublease shall not exceed the Letter of Credit Amount.  In no event shall
the stockholders, partners, directors, officers, agents or employees of
Pharmacia (either individually or severally) and of Sublessor (either
individually or severally) be personally liable for any such judgment. 
Furthermore, in no event shall Subtenant be entitled to an award of incidental
or consequential damages arising out of any breach by Sublessor.  This paragraph
shall inure to the benefit of Pharmacia’s and Sublessor’s successors and assigns
and its and their respective principals.

 

 

 

PHARMACIA CORPORATION, a Delaware
corporation

 

 

 

By:

  B. BAYALA

 

 

 

Name:

Brian Bayala

 

 

Title:

 Vice President

 

52

--------------------------------------------------------------------------------


 

OVERLANDLORD CONSENT TO SUBLEASE (this “Consent”)

(attached to and made a part of Sublease dated September 17, 2003 between

Pharmacia & Upjohn Company and Dendrite International, relating to premises

commonly known as 1405 Route 206 and 1425 Route 206, Bedminster, New Jersey)

 

1.             Overlandlord acknowledges its receipt and review of  a copy of
the Sublease.

 

2.             Overlandlord consents to and approves the Sublease and recognizes
the Sublease as valid and effective.  Overlandlord also acknowledges that
neither the execution or delivery of the Sublease shall cause a default or event
of default under the Main Lease.  This Consent is given with the understandings
that, except as expressly set forth in this Consent, (i) Overlandlord is not
bound or estopped by any provision of the Sublease, (ii) nothing in this Consent
shall relieve Pharmacia or PCM from its obligations under the Main Lease, and
(iii) nothing in this Consent shall be deemed to amend any of the provisions of
the Main Lease or waive any of Overlandlord’s rights and remedies under the Main
Lease.

 

3.             Subject to paragraph 4 of this Consent, Overlandlord consents to
and approves the alterations to the Subleased Premises proposed by Subtenant as
shown by or described in a space plan (prepared by CUH2A, Architects, Engineers,
Planners, P.C., dated August 19, 2003, 9 sheets), a four page memorandum (dated
September 11, 2003) supplementing the space plan, and preliminary specifications
(dated July 21, 2003, prepared by CUH2A, Architects, Engineers, Planners, P.C.,
project no. 0673-002.04, 73 pages) (collectively, the “Special Alterations”). 
Overlandlord’s consent to and approval of the Special Alterations (i) shall not
relieve any party from obtaining Overlandlord’s consent to any further
alterations if and to the extent such consent is required by the terms of the
Main Lease, (ii) shall not constitute or be construed as a representation or
agreement by Overlandlord that the Special Alterations are in compliance with
Laws (as defined in the Main Lease), and (iii) shall not relieve any party of
its obligation to comply with the specific requirements of the Main Lease
governing the actual performance of Alterations (as defined in the Main Lease). 
In addition to and not in limitation of the foregoing, and notwithstanding
anything stated elsewhere in this Consent to the contrary, (y) any generator
installed outside of either Building in connection with the Special Alterations
must be set back a minimum of 150 feet from the Building, must be enclosed for
sound attenuation, and must otherwise have visual screening in accordance with
local codes (it being understood for purposes of this clause (y) that a
generator installed in the basement level of a parking garage is not considered
to be installed outside of either Building), and (z) the result of the Special
Alterations will not be to either (1) reduce the capacity of the HVAC or other
Building system, or (2) materially impair the normal functioning of the HVAC or
other Building system.

 

4.             Except for movable furniture, artwork, office machines and
supplies, communications equipment, and generators (including ancillary
equipment thereto such as switching gear), all of the Special Alterations shall
become the property of Landlord upon installation.  For purposes of
clarification, it is acknowledged that, since the generators and  ancillary
equipment are not to become Landlord’s property, the same shall be deemed to be
part of “Tenant’s Property” under the Main Lease.

 

1

--------------------------------------------------------------------------------


 

5.             This Consent does not include consent to any amendment to the
Sublease or to any assignment of the Sublease by Subtenant or any underletting
or sub-subleasing of all or any portion of the Subleased Premises by Subtenant,
if and to the extent such consent from Overlandlord is required by the terms of
the Main Lease.

 

6.             The signatures on this Consent may be delivered by facsimile in
lieu of an original signature.

 

JAYGRACE CO., L.L.C.

 

 

 

 

By:

 

SIMON HALEGOUA

 

 

 

Simon Halegoua

Its:

 

Member and Authorized Signatory

 

 

October 31, 2003

 

2

--------------------------------------------------------------------------------